Citation Nr: 1531091	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  09-32 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to April 1984 and from February 2003 to August 2003.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In July 2012, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ) at the RO.  A transcript is included in the claims file.  In November 2012, the Board remanded the Veteran's appeal.

In September 2014, VA informed the Veteran that the VLJ who had conducted the July 2012 hearing was no longer employed by the Board, and he requested another hearing with a new VLJ.  In May 2015, he testified during a Board videoconference hearing before the undersigned VLJ.  A transcript is included in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's November 2012 remand instructions, the Veteran was afforded a VA examination in January 2013.  After reviewing the record and examining the Veteran, the VA examiner diagnosed cyclothymic disorder, and opined that this disorder was not incurred in or caused by service.  The examiner determined that the Veteran's negative counseling statements, disciplinary and mood problems, and paranoia during his second period of service from February 2003 to August 2003 were consistent with his current cyclothymic disorder symptoms.  The examiner stated, however, that based on the available evidence, including statements from family members, the Veteran's current psychological problems began prior to this period of service.  The examiner further explained that his behavior problems appeared to have begun immediately upon entering active duty during this period, indicating that they had been ongoing at that time.  

However, the examiner did not address the question of whether any such psychiatric disorder clearly and unmistakably existed prior to the Veteran's second period of service, or whether it was aggravated beyond the normal progression of the disorder by such service.  In this regard, there is no indication in the service treatment records that any such psychiatric disorder was noted on examination at the time of entry into service for this period, and no such psychiatric disorder was noted in treatment records prior to this period of service.  See 38 U.S.C.A. § 1111; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the VA examiner who conducted the January 2013 examination, and ask that an addendum opinion be provided.  If the January 2013 VA examiner is unavailable, the claims file should be forwarded to another appropriate examiner to provide the requested information.  A complete rationale for all opinions must be provided.

Following a review of the claims file, to include the January 2013 examination results, the examiner should answer the following questions:

(a)  Is it clear and unmistakable (that is, undebatable) that the Veteran's cyclothymic disorder, or any other current psychiatric disorder, existed prior to his period of service from February 2003 to August 2003?

(b)  If so, was such disorder clearly and unmistakably not aggravated (i.e. not permanently worsened beyond its natural progression) by his service from February 2003 to August 2003?

If the requested opinions cannot be provided without another examination of the Veteran, schedule him for a VA examination with an appropriate examiner to provide the requested opinions.  The claims file and a copy of this Remand must be reviewed by the examiner.

2.  After completing the above and any other necessary development, readjudicate the appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


